Citation Nr: 0802957	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-10 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for cancer of the 
stomach.

4.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The National Personnel Records Center has certified that the 
veteran had active military service from December 1961 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
which denied service connection for COPD, chronic bronchitis, 
cancer of the stomach and a heart condition.  The Providence, 
Rhode Island RO has jurisdiction over the veteran's claims.

In January 2006, a VA committee on waivers and compromises 
denied the veteran's request for waiver of an overpayment of 
pension benefits in the amount of $13,315.86.  The veteran 
submitted a notice of disagreement with this decision and 
statement of the case was issued in February 2007.  The 
record does not contain a substantive appeal with regard to 
this issue and it has not been certified as being on appeal.  
The Board will not assume jurisdiction over the waiver issue.  
38 C.F.R. § 20.200 (2007).

The Board notes that the veteran has challenged the validity 
of this debt.  It does not appear that this issue has been 
adjudicated.  The issue is referred to the RO for initial 
adjudication.


FINDINGS OF FACT

1.  There is no competent evidence that current COPD is 
related to disease or injury, other than use of tobacco 
products during military service.

2.  There is no competent evidence that current chronic 
bronchitis is related to disease or injury, other than use of 
tobacco products during military service.

3.  There is no competent evidence that cancer of the stomach 
is related to disease or injury, other than use of tobacco 
products during military service.

4.  There is no competent evidence that a current heart 
condition is related to disease or injury, other than use of 
tobacco products during military service.


CONCLUSIONS OF LAW

1.  There is no legal entitlement to service connection for 
chronic obstructive pulmonary disease.  38 U.S.C.A. §§ 1103, 
1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  There is no legal entitlement to service connection for 
chronic bronchitis.  38 U.S.C.A. §§ 1103, 1110; 38 C.F.R. § 
3.303.

3.  There is no legal entitlement to service connection for 
cancer of the stomach.  38 U.S.C.A. §§ 1103, 1110; 38 C.F.R. 
§ 3.303.

4.  There is no legal entitlement to service connection for a 
heart condition.  38 U.S.C.A. §§ 1103, 1110; 38 C.F.R. § 
3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007). 

VA's General Counsel has held that under 38 U.S.C.A. § 
5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel has held with regard to 38 U.S.C.A. § 5103A, that VA 
is not required to assist a claimant in developing evidence 
to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 
59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

In the instant case the law and not the facts are 
controlling. Accordingly the VCAA is not applicable. 

Applicable laws and regulations for Service Connection Claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection is precluded for disability due to the use 
of tobacco products where, as in this case, the claim was 
made after June 9, 1998.  38 U.S.C.A. § 1103 (West 2002).  
The veteran's applications for compensation were received by 
the RO in January 2002 and August 2002.

Factual Background

The veteran's service medical records are negative for 
complaints or treatments regarding COPD, chronic bronchitis, 
stomach cancer or a heart condition.

In a January 2002 statement, the veteran claimed that his 
COPD and chronic bronchitis conditions were caused by his 
smoking, which he began while in service.

In an April 2003 letter, Dr. Harry W. Matelski stated that 
the veteran had multiple medical problems including PTSD, a 
history of gastric cancer, cardiovascular disease and 
shortness of breath.

In an October 2003 letter, the veteran stated that when he 
entered the service he was a non-smoker and when he left the 
service he smoked "2+ packs a day".  He stated that he 
could not break his cigarette habit for over 30 years.  He 
claimed that there was much information that found a 
correlation between smoking and his illnesses.

In March 2004 the veteran submitted various internet articles 
regarding the harmful consequences of tobacco use.

Analysis

As the veteran's claims are all based on the same contention 
that his disabilities were caused by in-service tobacco use, 
the Board will address them together.

The veteran has contended that the claimed disabilities are 
the result of smoking in service.  Extensive treatment 
records report a long history of smoking in conjunction with 
treatment for the claimed disabilities.  The record contains 
no evidence that the claimed disabilities are otherwise 
related to service.

Service connection is prohibited for disabilities that result 
from the use of tobacco products.  38 U.S.C.A. § 1103.  Even 
accepting the veteran's contentions, service connection would 
be precluded as a matter of law.  As there is no contention, 
or evidence, that COPD, bronchitis, cancer of the stomach, or 
a heart condition are otherwise related to service, the 
claims are denied as a matter of law.  Sabonis v. Brown, 6 
Vet App 426 (1994).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) is denied.

Entitlement to service connection for chronic bronchitis is 
denied.

Entitlement to service connection for cancer of the stomach 
is denied.

Entitlement to service connection for a heart condition is 
denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


